                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
 Case No.          SA CV 19-1829 FMO (DFMx)                                Date   January 2, 2020
 Title             Bryan Williams v. Avenue I, LLC, et al.



 Present: The Honorable             Fernando M. Olguin, United States District Judge
                     Cheryl Wynn                                           None Present
                     Deputy Clerk                                    Court Reporter / Recorder
             Attorneys Present for Plaintiffs:                Attorneys Present for Defendants:
                      None Present                                          None Present
 Proceedings:              (In Chambers) Order to Show Cause Re: Dismissal Re: Lack of
                           Prosecution

         By Order dated December 10, 2019, plaintiff was ordered to show cause, on or before
December 17, 2019, why this action should not be dismissed for lack of prosecution. (See Dkt.
16, Court’s Order of December 10, 2019). The OSC stated that it would stand submitted upon
the filing of answers by defendants, or an application for entry of default. (See id.). On December
17, 2019, plaintiff filed a request for entry of default as to defendant Avenue I, LLC (“Avenue”).1
(See Dkt. 21). However, on December 18, 2019, the Clerk issued a Notice of Deficiency as to the
request for entry of default, (see Dkt. 22), noting the deficiencies in plaintiff’s request, (see id.),
and declined to enter Avenue’s default. (Id.). As of the date of this Order, plaintiff has not filed
a new request for entry of default. (See, generally, Dkt.).

      The court will provide plaintiff one final opportunity to file a request for entry of default.
Based on the foregoing, IT IS ORDERED THAT:

         1. Plaintiff shall file and serve a request for entry of default no later than January 6, 2020.

       2. Plaintiff is admonished that failure to file a compliant request for entry of default by the
deadline set forth above shall result in the dismissal of the action as to Avenue for lack of
prosecution and failure to comply with a court order. See Fed. R. Civ. P. 41(b); Link v. Wabash
R.R. Co., 370 U.S. 626, 629-30, 82 S.Ct. 1386, 1388 (1962).


                                                                                    00      :     00

                                                           Initials of Preparer            cw




         1
             Defendant Pinky Beach filed its Answer on December 12, 2019. (See Dkt. 17).
CV-90 (10/08)                              CIVIL MINUTES - GENERAL                               Page 1 of 1
